

Exhibit 10.4


CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE


THIS CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE (the "Guaranty") is entered
into by and between CRESA Partners of Orange County, LP, a Delaware limited
partnership (the "Guarantor"), in favor of First Republic Bank (the "Lender") as
of June 8, 2006.


A.  ASDS of Orange County, Inc., a Delaware corporation (the "Borrower"), has
requested a loan or loans (collectively, the "Loan") from the Lender which will
be evidenced by Borrower's promissory note or notes (collectively, the "Note")
in favor of the Lender. The Loan arises out of that certain loan agreement dated
June 8, 2006 (the "Loan Agreement") executed by Borrower and the Lender. The
Note and the Loan Agreement, together with all security agreements, guaranties,
third party pledge agreements and all other documents now or hereafter executed
by Borrower and delivered to Lender at Lender's request in connection with the
Loan, and all extensions, renewals, modifications and replacements of any or all
of such documents, shall be referred to herein as the "Loan Documents."


B.  Guarantors are shareholders and/or officers of Borrower. Guarantors will
benefit by the proceeds of the Loan to be provided to Borrower.


C.  To induce Bank to enter into the Loan Agreement and to accept the Notes and
to advance funds to Borrower thereunder, Guarantors are delivering this
Guaranty.


AGREEMENT


THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor hereby agrees as follows:


1. Definitions. For purposes of this Guaranty, terms not otherwise defined
herein shall have the meaning specified in Exhibit A to the Loan Agreement.



2.  
Guaranty.



(a)  Guaranty of Obligations. Guarantor hereby guaranties to Bank, its
successors and assigns, as primary obligors and not merely as surety, the full
and faithful payment of all amounts owed and performance of each and every one
of the obligations, responsibilities and undertakings to be carried out,
performed or observed by Borrower under the Loan Documents and all documents
executed in connection therewith and any other agreements or indebtedness of
Borrower to Bank (hereafter collectively referred to as the "Guaranteed
Obligations"). The word "indebtedness" is used herein in its most comprehensive
sense and includes any and all loans, advances, debts, lease obligations, and
other obligations and liabilities of Borrower, heretofore, now, or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or nonliquidated,
determined or undetermined, whether Borrower may be liable individually or
jointly with others, or whether recovery upon such indebtedness may be or
hereafter become barred or otherwise unenforceable.


(b)  Guaranty of Performance. If at any time Borrower, its successors or
permitted assigns, fails, neglects or refuses to pay amounts or perform any of
its obligations, responsibilities or undertakings as expressly provided pursuant
to the terms and conditions of the Guaranteed Obligations, then Guarantors shall
pay such amounts or perform or cause to be performed such obligation,
responsibility or undertaking as required pursuant to the terms and conditions
of the Guaranteed Obligations.

 
-35-

--------------------------------------------------------------------------------

 



3. Absolute. This Guaranty is irrevocable, absolute, present and unconditional
continuing guaranty. The obligations of Guarantor under this Guaranty shall not
be affected, reduced, modified or impaired upon the happening from time to time
of any of the following events, whether or not with notice to (except as notice
is otherwise expressly required herein) or the consent of Guarantor:


(a)  Failure to Give Notice. The failure to give notice to Guarantor of the
occurrence of a default under the terms and provisions of this Guaranty or the
Guaranteed Obligations;


(b)  Modification or Amendment. The amendment, acceleration, renewal or
extension of any obligation, covenant or agreement or the Guaranteed
Obligations;


(c)  Bank's Failure to Exercise Rights. Any failure, omission, delay by, or
inability on the part of Bank to assert or exercise any right, power or remedy
conferred on Bank in this Guaranty or the Guaranteed Obligations as the case may
be, including the failure to execute on collateral held for this Guaranty, the
Guaranteed Obligations or the Loan Documents;


(d)  Change in Borrower. A termination, dissolution, consolidation or merger of
Borrower with or into any other entity, the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
of Borrower's assets, the marshalling of Borrower's assets and liabilities, the
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors, or readjustment of, or
other similar proceedings affecting Borrower, Guarantor, or any of the assets of
either;


(e)  Subordination or Release of Security. Any subordination or release of any
collateral now or hereafter held by Bank for the performance of the Guaranteed
Obligations;


(f)  Assignment. The assignment of any right, title or interest of Bank herein
or in the Loan Documents to any other person; or


(g)  Extent of Guarantor's Obligations. Any other cause or circumstance,
foreseen or unforeseen, whether similar or dissimilar to any of the foregoing;
it is the intent of Guarantor that the obligations hereunder shall not be
discharged except by: (i) payment of amounts owing pursuant to this Guaranty
and/or Guaranteed Obligations, then only to the extent of such payment or
payments; or (ii) full performance of obligations under this Guaranty and/or
Guaranteed Obligations, then only to the extent of such performed or discharged
obligation or obligations.


4.  Guaranty of Payment. The liability of Guarantors on this Guaranty is a
guaranty of payment and performance and not of collectibility, and is not
conditional or contingent on the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or the pursuit by Bank of any
remedies that it now has or may hereafter have with respect thereto, or the
cessation of Borrower's liability for any reason other than full performance
under the Loan Documents, including, without limitation, any and all obligation
to indemnify Bank.


5.  Authorization. Guarantor hereby authorizes Bank, without notice or demand
and without affecting its liability hereunder, and without consent of Guarantor
or prior notice to Guarantor, from time to time to: (a) make any modifications
to the Guaranteed Agreement with the consent of the parties thereto; (b) assign
the Guaranteed Obligations and this Guaranty; (c) take and hold security for the
performance of the obligations guarantied herein with the consent of the party
providing such security; and (d) accept additional guarantors.

 
-36-

--------------------------------------------------------------------------------

 



6.  Waiver and Release by Guarantor.


(a)  Enforcement Against Other Parties. Guarantor hereby waives the right to
require Bank to: (i) proceed against Borrower or any other person or guarantor;
(ii) proceed or exhaust any security held from any person; (iii) proceed against
any other guarantor; or (iv) pursue any other remedy available to Bank.


(b)  Subrogation. Until the Guaranteed Obligations have been paid or otherwise
discharged in full, Guarantor does hereby waive all rights of subrogation and
any right to enforce any remedy which Bank now has, or may have, against
Borrower, and Guarantor does hereby waive any benefit of, and any right to
participate in, any security now or hereafter held by Bank. Guarantor hereby
waives any defense it may have now or in the future based on any election of
remedies by Bank which destroys Guarantor's subrogation rights or Guarantor's
rights to proceed against Borrower for reimbursement and Guarantor acknowledges
that they will be liable to Bank even though Guarantor may well have no such
recourse against Borrower.


(c)  Notices. Guarantor hereby waives notice of (i) acceptance and reliance on
this Guaranty, (ii) notice of renewal, extension or modification of any of the
Guaranteed Obligations, and (iii) notice of default or demand in the case of
default.


(d)  Release of Third Parties. Guarantor hereby waives any right or defense it
may now or hereafter have based upon (i) Bank's release of any party who may be
obligated to Bank; (ii) Bank's release or impairment of any collateral for the
Guaranteed Obligations; and (iii) the modification or extension of the
obligations or agreements guaranteed under this Guaranty.


(e)  Guarantor Defenses. Guarantor hereby waives, to the maximum extent such
wavier is permitted by law, any and all benefits or defenses arising directly or
indirectly under any one or more of: (i) California Civil Code Sections 2799,
2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2846, 2847,
2848, 2849, 2850, 2899 and 3433; (ii) Chapter 2 of Title 14 of the California
Civil Code; (iii) California Code of Civil Procedure Sections 580a, 580b, 580c,
580d, 725a and 726; or (iv) California Commercial Code 3605.


(f)  Statute of Limitations. Guarantor hereby waives any statute of limitation
affecting liability under this Guaranty or the enforceability of this Guaranty.


(g)  Cessation of Liability of Borrower. Guarantor waives any defense arising by
reason of any disability or other defense of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower.


(h)  Confidentiality of Accounting. Guarantor waives the right to assert a
confidential relationship, if any, Guarantor may have with any accounting firm
and/or service bureau in connection with any information requested by Bank
pursuant to or in accordance with this Guaranty or any agreement in connection
with this Guaranty, and agrees that Bank may contact directly any such
accounting firm and/or service bureau in order to obtain such information.


(i)  Duty of Disclosure. Guarantor hereby waives any duty on the part of Bank to
disclose to Guarantor any facts Bank may now or hereafter know about Borrower or
Borrower financial condition regardless of whether Bank has reason to believe
that any such facts materially increase the risk beyond that which Guarantor
intends to assume, or has reason to believe that such facts are unknown to
Guarantor, or has a reasonable opportunity to communicate such facts to
Guarantor.

 
-37-

--------------------------------------------------------------------------------

 



7.  Information. Guarantors hereby represent that Guarantors are fully aware of
the financial condition and operation of Borrower and is in a position by virtue
of his relationship to Borrower to obtain all necessary financial and
operational information concerning Borrower. Beneficiary need not disclose to
Guarantors any information about: (i) the Guaranteed Obligations or any
modification thereto, and any action or non-action in connection therewith; (ii)
any other obligation guarantied hereby; (iii) the financial condition or
operation of Borrower; or (iv) any other guaranties.


8.  Subordination. Until the Guaranteed Obligations have been paid or otherwise
discharged in full, Guarantor does hereby subordinate any and all liability or
indebtedness of Borrower owed to Guarantors to the obligations of Borrower to
Bank which arise under the Loan Documents. However, if any Guarantor is an
officer of Borrower, such Guarantor may receive payment of current reasonable
salary and current reasonable payments made in the ordinary course of business
for goods provided or services rendered.


9.  Grant of Security Interest; Bank's Setoff Rights. To secure Guarantor's
obligations to Bank under this Guaranty, Guarantor grants a security interest to
Bank in, and agrees that Bank shall have a right of setoff against, all property
of Guarantor now or hereafter in the physical possession of or on deposit with
Bank, including all accounts, deposit accounts, documents, instruments, general
intangibles, chattel paper, and property of Guarantor held for safekeeping or
otherwise. Bank shall have the right to enforce such security interest by right
of setoff without demand on or notice to Guarantor, and no waiver or release of
any such security interest or right of setoff shall be valid or enforceable
against Bank unless such waiver is expressly set forth in a written agreement
signed by Bank.


10.  Effect of Borrowers Bankruptcy. The liability of the Guarantors under this
Guaranty shall in no way be affected by: (a) the release or discharge of
Borrower in any creditor proceeding, receivership, bankruptcy, or other
proceeding; (b) the impairment, limitation, or modification of the liability of
Borrower or the estate of Borrower, or of any remedy for the enforcement of
Borrower's liability, which may result from the operation of any present or
future provision of the Bankruptcy Code or any Insolvency, debtor relief statute
(state or federal), or any other statute, or from the decision of any court; (c)
the rejection or disaffirmance of the indebtedness, or any portion of the
indebtedness, in any such proceeding; or the cessation, from any cause
whatsoever, whether consensual or by operation of law, of the liability of
Borrower to Beneficiary resulting from any such proceeding.


11.  Claims in Bankruptcy. If Guarantor has not paid Bank the amounts owed under
this Guaranty, Guarantor will file all claims against Borrower in any bankruptcy
or other liquidation proceeding on any indebtedness of Borrower to the
Guarantor, and will assign to Bank all rights of Guarantors on any such
indebtedness. If Guarantor does not file any such claim, Bank, as
attorney-in-fact for Guarantor, is authorized to do so in the name of Guarantor,
or, in Bank's discretion, to assign the claim and to file a proof of claim in
the name of Bank's nominee. In all such cases, whether in bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to Bank
the full amount of any such claim, and, to the full extent necessary for that
purpose, Guarantor assigns to Bank all of Guarantor's rights to any such
payments or distributions to which Guarantor would otherwise be entitled.


12.  Applications of Payments. With or without notice to Guarantor, Bank, in its
sole discretion and at any time and from time to time and in such manner and on
such terms as it deems fit may: (a) apply any or all payments or recoveries from
Borrower, from Guarantor, or from any other guarantors or endorser under this or
any other instrument, or realized from any security, to the indebtedness of
Borrower to Bank under the Loan Documents, in

 
-38-

--------------------------------------------------------------------------------

 

such order or priority as Bank sees fit, whether such indebtedness is guaranteed
by this Guaranty or is otherwise secured or is due at the time of such
application; and (b) refund to Borrower any payment received by Bank on any
indebtedness hereby guaranteed and payment of the amount refunded shall be fully
guaranteed hereby. Any recovery realized from any other guarantor under this or
any other instrument shall be first credited on that portion of the indebtedness
of Borrower to Beneficiary that exceeds the maximum liability, if any, of
Guarantors under this Guaranty.


13.  Representations and Warranties. Guarantor hereby represents and warrants to
Bank that:


(a)  Solvency. To the best of Guarantor's knowledge, upon execution of this
Guaranty, Guarantor will remain liquid; the total value of its assets will
exceed its liabilities (contingent and non-contingent); and it will be able to
pay its debts as they come due.


(b)  Authorization and Enforceability. Guarantor has duly authorized by all
necessary action the execution, delivery and performance of this Guaranty and
neither its execution and delivery of this Guaranty nor its consummation of the
transactions contemplated by this Guaranty nor its compliance with any of the
terms and provisions of this Guaranty does or will require any approval not yet
received of its stockholders or any approval or consent of any trustee or
holders of any of its obligations and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Guarantor or the party which executes the same,
enforceable in accordance with their respective terms.


(c)  No Violation. The execution, delivery and performance by Guarantor of this
Guaranty shall not: (a) violate any law or regulation by which Guarantor is
bound; (b) to the best of Guarantor's knowledge constitute an event of default
under any agreement to which Guarantor is now a party or by which Guarantor may
be bound; or (c) will conflict with or result in the breach of, or require any
consent under, the organizational documents of Guarantor.


(d)  Financial Statements. All financial statements and information relating to
Guarantor which have been delivered by Guarantor to Bank are true and correct
and have been prepared in accordance with generally accepted accounting
principles consistently applied, and there has been no material adverse change
in the financial condition of Guarantor since its submission.


(e)  No Litigation. There are not presently any actions or proceedings pending
by or against Guarantor before any court or administrative agency, and Guarantor
has no knowledge of any pending, threatened or imminent litigation, governmental
investigations or claims, complaints, actions or prosecutions involving
Guarantor, except as heretofore disclosed in writing to Bank.


(f)  Place of Business. Guarantor's sole place of business or chief executive
office or residence is as set forth in Section 18(a), and Guarantor covenants
and agrees that Guarantor will not, during the term of this Guaranty, without
prior written notification to Bank, relocate said sole place of business or
chief executive office or residence.


(g)  Taxes. All assessments and taxes, due or payable by, or imposed, levied or
assessed against any item of Guarantor or Guarantor's assets, have been paid in
full before delinquency.


(h)  Continuing and Cumulative Warranties. Guarantor's warranties and
representations set forth in this Section shall be true and correct at the time
of execution of this Guaranty by Guarantor and shall constitute continuing
representations and warranties as long as any of the Guaranteed Obligations
remain unpaid or unperformed. The warranties, representations and agreements set
forth herein shall be cumulative and in addition to any and all other
warranties, representations and agreements which Guarantor shall give, or cause
to be given, to Bank, either now or hereafter.

 
-39-

--------------------------------------------------------------------------------

 



14.General Negative Covenants. During the term hereof and so long as any
Guaranteed Obligations remain unpaid or unperformed, Guarantor will not:


(a)  Change in Identity. Without prior notice to Bank, change Guarantor's name,
business structure, identity, or state of formation; nor will Guarantor add any
new fictitious name, or relocate Guarantor's sole place of business or chief
executive office or residence.


(b)  Relocation or Transfer. Other than in the ordinary course of Guarantor's
business, sell, lease, abandon or otherwise dispose of, move, relocate, or
transfer, whether by sale or otherwise without Bank's prior written consent: (i)
Guarantor's business, or (ii) any item of collateral securing this Guaranty.


(c)  Acquisitions and Merger. Without prior notice to Bank, acquire, merge or
consolidate with or into any other business organization or enter into any
partnership, joint venture or other combination; or purchase or lease all or the
greater part of the assets or business of another.


15.General Affirmative Covenants. Guarantor hereby covenants and agrees that
during the term hereof and until all Guaranteed Obligations are fully paid and
performed:


(a)  Accounting Methods. Guarantor shall maintain a standard and modern system
of accounting in accordance with generally accepted accounting principles
consistently applied, with ledger and account cards and/or computer tapes,
discs, printouts and records pertaining to Guarantor's assets which contain
information as may from time-to-time be required by Bank; not modify or change
Guarantor's method of accounting or enter into, modify, or terminate any
agreement presently existing, permit Bank and any of Bank's representatives, on
demand, during Guarantor's usual business hours, or the usual business hours of
third persons having control thereof, to have access to and examine all of
Guarantor's books relating to any of Guarantor's obligations to Bank,
Guarantor's financial condition and the results of Guarantor's operations, and,
in connection therewith, permit Bank or any of Bank's representatives to copy
and make extracts therefrom.


(b)  Notifications. Guarantor shall promptly notify Bank of: (i) any material
adverse change in Guarantor's financial condition and of any condition or event
which constitutes a breach of or event of default under this Guaranty; (ii) any
material pending or threatened litigation, governmental investigations or
claims, complaints, actions or prosecutions involving Guarantor or the
collateral securing this Guaranty; or (iii) any material loss of or material
damage to any collateral securing this Guaranty or of any adverse change, known
to Guarantor, in the prospect of payment of any material sums due on any item of
collateral securing this Guaranty.


(c)  Reports. Upon Bank's request, Guarantor shall deliver to Bank such reports
and information available to Guarantor concerning the collateral securing this
Guaranty as Bank may reasonably request. Such reports shall be in such form, for
such periods, contain such information, and shall be rendered with such
frequency as Bank may reasonably designate. All reports and information provided
to Bank by Guarantor shall be complete and accurate in all material respects at
the time provided.


(d)  Financial Statements. Guarantor shall furnish to Bank, within 90 days after
the end of each fiscal year of Guarantor, on a separate and on a consolidated
basis, a balance sheet, a statement of income and expenses, and a statement of
cash flows, all in reasonable detail in form and content satisfactory to Bank
and prepared in accordance with generally accepted accounting principals,
showing the results of Guarantor's operations for such fiscal year; and deliver
to Bank upon the filing thereof copies of the Guarantor's federal income tax
returns.

 
-40-

--------------------------------------------------------------------------------

 



(e)  Further Assurances. It will from time to time as reasonably required by
Bank perform such other acts, and execute and deliver to Bank such additional
assignments, agreements and instruments, as Bank may reasonably request in
connection with the administration and enforcement of this Guaranty and/or
Bank's rights, powers and remedies hereunder.


(f)  Compliance with Laws. Guarantor will comply with all Governmental
Requirements.


16.  Revival of Guaranty. If a claim ("Claim') is made upon Bank at any time
(whether before or after payment or performance in full of any of the Guaranteed
Obligations) for repayment or recovery of any amount or other value received by
Bank (from any source) in payment of, or on account of, any of the Guaranteed
Obligations and if Bank repays such amount, returns value or otherwise becomes
liable for all or part of such Claim by reason of (a) any judgment, decree or
order of any court or administrative body or (b) any settlement or compromise of
such Claim, Guarantor shall remain severally liable to Bank hereunder for the
amount so repaid or returned or for which Bank is liable to the same extent if
such payments or value had never been received by Bank, notwithstanding any
termination of this Guaranty nor the cancellation of any note or other document
evidencing the Guaranteed Obligations.


17.  Continuing Guaranty. This Guaranty is, as to each Guarantor, a continuing
guaranty, which shall remain effective without reaffirmation until it has been
terminated in a writing sent by certified mail to Bank at the address set forth
below. Such termination shall be applicable only to transactions committed to or
having their inception after the effective date of termination and upon actual
receipt of written notice by Bank and shall not affect rights and obligations
arising out of transactions committed to or having their inception prior to such
date. Termination by any Guarantor shall not affect the continuing liability
hereunder of any Guarantor who does not give notice of termination. Guarantor
acknowledges and agrees that the indebtedness of Borrower may be a revolving
credit and/or that the amount of the indebtedness may at any one time be zero
dollars, which shall not constitute a termination of this Guaranty.


18.  Miscellaneous.


(a)  Notices. Any notice, demand or request required hereunder shall be given in
writing (at the addresses set forth below) by any of the following means: (a)
personal service; (b) electronic communication, whether by telex, telegram or
telecopying; (c) overnight courier; or (d) registered or certified, first class
U.S. mail, return receipt requested.


To Guarantor:
CRESA Partners of Orange County, LP,
a Delaware limited partnership
610 Newport Center Drive, Suite 500
Newport Beach, CA 92660
 
To Bank:
FIRST REPUBLIC BANK
Attn: Commercial Loan Operations
111 Pine Street
San Francisco, CA 94111



or at such other address as such party may designate by ten (10) days' advance
written notice to the other party hereto pursuant to this section. Any notice,
demand or request sent pursuant to subsection (c), above, shall be deemed
received on the business day immediately following deposit with the overnight
courier, and, if sent pursuant to subsection (d), above, shall be deemed
received forty-eight (48) hours following deposit into the U.S. mail.

 
-41-

--------------------------------------------------------------------------------

 



(b)  No Waiver. No failure or delay by Bank or its assigns in exercising any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.


(c)  California Law. The validity, interpretation, enforcement of this Guaranty
and the rights of the parties hereunder shall he determined under, governed by
and construed in accordance with the laws of the State of California. The
parties agree that all actions or proceedings arising in connection with this
Guaranty shall be tried and litigated only in the state courts or federal court
located in the County of San Francisco, State of California. Guarantor waives
any right Guarantor may have to assert the doctrine of forum non conveniens or
to object to such venue and hereby consents to any court-ordered relief.


(d)  Advice of Counsel. Guarantor expressly declares that they know and
understand the contents of this Guaranty and has had an opportunity to consult
with an attorney regarding it.


(e)  Attorneys' Fees. On demand, Guarantor shall reimburse Bank for all costs
and expenses, including, without limitation, reasonable attorneys' fees costs
and disbursements (and fees and disbursements of Bank's in-house counsel)
(collectively the "Fees and Costs") expended or incurred by Bank in any way in
connection with: (a) the amendment, interpretation and enforcement of this
Guaranty; (b) collecting any sum which becomes due Bank; (c) any proceeding, or
any appeal; or (d) the protection, preservation of enforcement of any rights of
Bank under this Guaranty. Fees and Costs shall include, without limitation,
attorneys Fees and Costs incurred in connection with the following: (1) contempt
proceedings; (2) discovery; (3) any motion, adversary proceeding, contested
matter, confirmation or opposition to plan of reorganization or any other
activity of any kind in connection with a bankruptcy case or relating to any
petition under Title 11 of the United States Code; (4) garnishment, levy, and
debtor and third party examinations; and (5) postjudgment motions and
proceedings of any kind, including without limitation any activity taken to
collection or enforce any judgment.


(f)  Agreement Binding; Assignability. This Guaranty shall be binding and deemed
effective when executed by Guarantor and accepted and executed by Bank. This
Guaranty shall bind and inure to the benefit of the respective executors,
administrators, successors and assigns of each of the parties. Guarantor may not
assign this Guaranty or any rights hereunder without Bank's prior written
consent and any prohibited assignment shall be void. No consent to an assignment
by Bank shall release Guarantor from its obligations to Bank. Bank may assign,
negotiate or grant participations in all or any part of Bank's rights and
benefits hereunder. In connection therewith, Bank may disclose all documents and
information which Bank now has or hereafter may have relating to Guarantor or
Guarantor's business.


(g)  Joint and Several. If more than one party signs this Guaranty, this
Guaranty shall be binding jointly and severally on each such Guarantor and its
assets.


(h)  Captions. Headings have been set forth herein for convenience only and
shall not affect the interpretation or meanings of any provisions of this
Guaranty. Unless the contrary is compelled by the context, everything contained
in each article and section applies equally to this entire Guaranty.


(i)  Severability. Each provision of this Guaranty shall be severable from every
other provision for the purpose of determining the legal enforceability of any
specific provision.


(j)  Further Assurances. Guarantor will promptly and duly execute and deliver to
Bank such further documents and assurances and take such further action as Bank
may from time to time reasonably request including, without limitation, any
amendments hereto in order to establish and protect the rights, interests and
remedies created or intended to be created in favor of Bank hereunder.

 
-42-

--------------------------------------------------------------------------------

 



(k)  Cumulative Rights. Guarantor's liability and Bank's rights, powers, and
remedies hereunder and under any other agreement now or hereafter relating
hereto, shall be cumulative and not alternative, and such rights, powers, and
remedies shall be in addition to all rights, powers, and remedies given to Bank
by law. This Guaranty is in addition to and exclusive of the guaranty of any
other guarantors of any indebtedness of Borrower to Bank.


(l)  Construction. Neither this Guaranty nor any uncertainty or ambiguity herein
shall be construed or resolved against Bank, whether under any rule of
construction or otherwise. This Guaranty has been reviewed by all parties and
shall be construed according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of all parties hereto.


(m)  No Third Party Beneficiaries. This Guaranty is entered into for the sole
protection and benefit of Bank, and its successors and assigns. No other person
shall have any rights hereunder.


(n)  No Waiver by Bank. No waiver by the Bank of any of its rights or remedies
in connection with this Guaranty shall be effective unless such waiver is in
writing and signed by the Bank. No act or omission by Bank to exercise a right
as to any event shall be construed as continuing, or as a waiver or release of,
any subsequent right, remedy or recourse as to a subsequent event.


(o)  Integration. Except as to currently existing obligations of Guarantor to
Bank, all prior agreements, understandings, representations, warranties, and
negotiations between the parties whether written or oral, if any, are merged
into this Guaranty.


(p)  Destruction of Guarantor's Documents. Any documents, schedules, invoices or
other papers delivered to Bank may be destroyed or otherwise disposed of by Bank
six (6) months after they are delivered to or received by Bank unless Guarantor
does request, in writing, the return of the said documents, schedule, invoices
or other papers and makes arrangements, at Guarantor's expense, for their
return.


(q)  Separate Property. Any married person who signs this Guaranty expressly
agrees that recourse may be had against his/her separate property for his or her
obligations hereunder.


(r)  Time of Essence. Time is of the essence of each provision of this Guaranty.


(s)  Performance of Covenants. Guarantor shall perform all of its covenants
under this Guaranty at its sole cost and expense.


(t)  Term. This Guaranty shall continue in full force and effect as long as any
of the Guaranteed Obligations are outstanding and until terminated by written
agreement of Bank.


(u)  Amendment. This Guaranty may be modified, amended or terminated only by a
written agreement signed by Guarantor and Bank.

 
-43-

--------------------------------------------------------------------------------

 



19.  Waiver of Jury Trial. BANK AND GUARANTOR HEREBY VOLUNTARILY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LITIGATION ARBITRATION OR PROCEEDING IN A STATE OR
FEDERAL COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS
GUARANTY, OR THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN
CONNECTION WITH THIS GUARANTY, OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY
OTHER CLAIM OR DISPUTE HOWSOEVER ARISING (INCLUDING TORT AND CLAIMS FOR BREACH
OF DUTY), BETWEEN BANK AND GUARANTOR.


IN WITNESS WHEREOF, the undersigned Guarantor have caused this Guaranty to be
duly executed as of the day and year first above written.


Guarantor:
CRESA Partners of Orange County, LP,
a Delaware limited partnership
 
By: CRESA Partners-West, Inc.,
a California corporation
Its: General Partner
 
By: /s/ Kevin John Hayes
Kevin John Hayes, President

 
-44-

--------------------------------------------------------------------------------